EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Susan Morse, during a telephony interview on August 19, 2022, gave the Examiner an authorization to amend claims 1, 20, 21 and 17-19 canceled as follows:

IN THE CLAIMS
1. (Currently Amended) A medical observation system, comprising: an imaging device configured to capture an observation target to obtain a right eye medical image and a left eye medical image; and circuitry configured to: acquire positions of at least two points in the observation target, the positions being determined based on predetermined operation on the observation target, the acquired positions defining a lesion in the observation target; cause the right eye medical image, the left eye medical image, and an annotation image, to be displayed on a display screen of a display device, the annotation image indicating a distance between two points at the acquired positions, the distance being a length of at least a part of the lesion, wherein the annotation image includes a numerical value corresponding to the distance between two points at the acquired positions; and cause an image to be displayed on the display screen of the display device or a display screen of another display device, the image representing a medical tool be used based on the distance between two points, wherein the image representing the medical tool is displayed separately from the right eye medical image, the left eye medical image, and the annotation image, and the image representing the medical tool includes at least two medical tools be used based on the distance between two points displayed separately  from the right eye medical image, the left eye medical image, and the annotation image and each other.

20. (Currently Amended) A medical display system, comprising: circuitry configured to: acquire positions of at least two points in an observation target imaged by a sensor that obtains a right eye medical image and a left eye medical image of the observation target, the positions being determined based on predetermined operation on the observation target, the acquired positions defining a lesion in the observation target; and cause the right eye medical image, the left eye medical image, and an annotation image, to be displayed on a display screen of a display, the annotation image indicating a distance between two points at the acquired positions, the distance being a length of at least a part of the lesion; and cause an image to be displayed on the display screen of the display or a display screen of another display, the image representing a medical tool be used based on the distance between two points, wherein the annotation image includes a numerical value corresponding to the distance between two points at the acquired positions, the image representing the medical tool is displayed separately from the right eye medical image, the left eye medical image, and the annotation image, and the image representing the medical tool includes at least two medical tools be used based on the distance between two points displayed separately from the right eye medical image, the left eye medical image, and the annotation image and each other.

21. (Currently Amended) A medical display method, comprising: acquiring positions of at least two points in an observation target imaged by a sensor that obtains a right eye medical image and a left eye medical image of the observation target, the positions being determined based on predetermined operation on the observation target, the acquired positions defining a lesion in the observation target; and displaying the right eye medical image, the left eye medical image, and an annotation image, a display screen of a display, the annotation image indicating a distance between two points at the acquired positions, the distance being a length of at least a part of the lesion, wherein the annotation image includes a numerical value corresponding to the distance between two points at the acquired positions; and displaying, on the display screen of the display or a display screen of another display, an image representing a medical tool be used based on the distance between two points, wherein the image representing the medical tool is displayed separately from the right eye medical image, the left eye medical image, and the annotation image, and the image representing the medical tool includes at least two medical tools be used based on the distance between two points displayed separately from the right eye medical image, the left eye medical image, and the annotation image and each other.

Claims 17-19 canceled.




Reasons for allowance
          Claims 1-6, 8-10,12-16 and 20-21 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, CHOEN (EP 2358269 B1 ). CHOEN directed toward apparatus and methods are provided for use in image processing and tool actuation in the course of a coronary angioplasty procedure. For example, apparatus and methods are provided for: automated generation of a road-map, the generation of automated measurements, automatic image stabilization, automatic image enhancement, tool positioning and tool deployment. CHOEN alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1-6, 8-10,12-16 and 20-21 are found allowable.  Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants'  remarks, filed 06/27/2022, with  the examiner amendment of claims are persuasive, as such the reasons for allowance are in all probability evident  from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”




			Citation of Pertinent Prior Art
The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:
1.	Borsdorf et al., US 2015/0030229 A1, discloses a method for improved estimation of the three-dimensional movement of a target area during capture of two-dimensional projection images.
2.	Kitamura , US 2013/0009958 A1, discloses method for generating a projection image by projecting a three-dimensional tubular anatomical structure in three-dimensional data onto a two-dimensional plane.
3.	TANAKA et al., US.  2009/0073257 A1, discloses a medical image processing.
4.	INOUE et al., US. 2009/0003671 A1, discloses a medical image processing method that are capable of detecting a tuberal shape in a three-dimensional model of a living tissue in a body cavity.
5.	Endo et al. US. 2014/0037177 A1, disclose an information processing apparatus for  efficiently searching for corresponding regions of a region of interest in  images having different imaging conditions such as modalities.


	
	Conclusion
                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487